J-S19004-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :      IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                                          :
               v.                         :
                                          :
                                          :
 WILLIAM LAWSON                           :
                                          :
                    Appellant             :      No. 1095 EDA 2018

                Appeal from the PCRA Order March 9, 2018
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0609631-1997


BEFORE:      LAZARUS, J., KUNSELMAN, J., and STRASSBURGER*, J.

JUDGMENT ORDER BY LAZARUS, J.:                             FILED APRIL 22, 2019

     William Lawson appeals, pro se, from the order, entered in the Court of

Common Pleas of Philadelphia County, dismissing as untimely his fourth

petition filed under the Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546

(PCRA). We affirm.

     On January 9, 1998, following a bench trial before the Honorable Lisa A.

Richette, Lawson was convicted of first-degree murder and sentenced to life

imprisonment. On direct appeal, this Court affirmed his judgment of sentence,

but remanded for an evidentiary hearing to determine whether counsel had

improperly    prevented   Lawson   from       testifying    on   his   own   behalf.

Commonwealth v. Lawson, 748 A.2d 772 (Pa. Super. 1998) (unpublished

memorandum). Following a hearing, the trial court concluded this claim was

meritless. On appeal, this Court affirmed. Commonwealth v. Lawson, 789

A.2d 252 (Pa. Super. 2001).

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S19004-19



      Lawson filed his first PCRA petition, pro se, on October 30, 2002. The

PCRA court appointed counsel, who filed an amended petition. On May 11,

2004, the PCRA court denied relief. On appeal, this Court affirmed and the

Pennsylvania Supreme Court denied allowance of appeal on December 29,

2005. See Commonwealth v. Lawson, 885 A.2d 578 (Pa. Super. Aug.15,

2005) (Table), allocatur denied, 892 A.2d 822 (Pa. Dec. 29, 2005) (Table).

      Lawson filed a second pro se PCRA petition on February 15, 2008, and

an amended pro se petition on March 19, 2008. The PCRA dismissed this

petition as untimely. On appeal, this Court affirmed. See Commonwealth

v. Lawson, 990 A.2d 48 (Pa. Super. Dec. 24, 2009) (Table). Lawson did not

seek review in the Pennsylvania Supreme Court.

      On April 21, 2010, Lawson filed filed a third pro se petition, and an

amended pro se petition on July 13, 2010. The PCRA court dismissed this

petition as untimely on February 6, 2010. Lawson did not file an appeal.

      In his instant petition, filed pro se on March 25, 2016, Lawson claims

the United States Supreme Court’s decision in Montgomery v. Louisiana,

136 S.Ct. 718 (2016), renders his petition timely under the “newly-recognized

constitutional right” exception to the PCRA time bar.   See 42 Pa.C.S.A. §

9545(b)(1)(iii).   In Montgomery, the Supreme Court held Miller v.

Alabama, 567 U.S. 460 (2012), which prohibited mandatory life sentences

without possibility of parole for juveniles as a violation of the Eighth

Amendment’s prohibition on “cruel and unusual punishments,” applies

retroactively to cases on collateral review.

                                     -2-
J-S19004-19



      The PCRA court found Miller inapplicable because Lawson was not under

the age of eighteen at the time of his offense. Lawson was born on November

5, 1977; at the time of the murder, on November 7, 1996, Lawson was

nineteen years old. Lawson concedes Miller does not apply, but argues it

should extend to defendants who were over the age of eighteen at the time

of their crimes based on developments in neuroscientific research –the ”virtual

minor” or “immature brain” studies. See Roper v. Simmons, 543 U.S. 551

(2005) and Graham v. Florida, 560 U.S. 48 (2010).

      Because Lawson was over the age of eighteen at the time he committed

the murder, the PCRA court properly dismissed his petition as untimely. See

Commonwealth v. Lee, 2019 PA Super 64 (filed Mar. 1, 2019) (en banc)

(holding prohibition in Miller on mandatory life-without-parole sentences for

juvenile offenders as cruel and unusual punishment did not extend to

defendant who was over age of 18 at time of her commission of murder, but

who had alleged characteristics of youth that rendered her categorically less

culpable under Eighth Amendment, and thus defendant could not invoke

Miller as exception, for newly-recognized constitutional right, to timeliness

requirements of PCRA, despite argument that “immature brain” studies would

have established defendant’s brain was underdeveloped at time of her crime;

express age limit was essential to orderly and practical application of law).

      Order affirmed.




                                     -3-
J-S19004-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/22/19




                          -4-